NUMBER 13-19-00551-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                            IN RE J. MICHAEL MOORE


     On Petition for Writ of Mandamus, Prohibition, and Injunction.


                                       ORDER
               Before Justices Benavides, Longoria, and Perkes
                              Per Curiam Order

       Relator J. Michael Moore filed an emergency motion for stay in the above cause

on December 9, 2019. Relator alleges that the respondent in this original proceeding is

currently issuing orders “in a case over which it has no jurisdiction.” According to relator,

the respondent has issued, inter alia, an order appointing an attorney pro tem and an

order empaneling a grand jury. Relator requests that we stay all actions in the trial court

below and any and all orders pertaining to the initiation of and continuation of grand jury

proceedings.

       The Court, having examined and fully considered the emergency motion for stay,

is of the opinion that it should be granted. Accordingly, we GRANT the emergency motion
for stay and ORDER that (1) all orders issued by the respondent, (2) all proceedings in

cause number C-4003-19-B, and (3) any related grand jury proceedings are STAYED

pending resolution of this original proceeding or further order of this Court. See TEX. R.

APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

       IT IS SO ORDERED.

                                                                     PER CURIAM

Delivered and filed the
10th day of December, 2019.




                                                  2